       Case 2:16-md-02724-CMR Document 1713 Filed 03/16/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE
César Castillo, Inc., et al. v. Actavis Holdco        Individual Case No. 20-721
U.S., Inc., et al.

                                                 ORDER

       AND NOW, this 15th day of March 2021, upon consideration of the attached Joint

Stipulation to Waive Service and Extend the Deadline for Epic Pharma, LLC to Respond to the

Direct Purchaser Plaintiffs’ October 21, 2020 Amended Complaint, it is hereby ORDERED that

the Stipulation is APPROVED.

       It is so ORDERED.

                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe
                                                  _________________________________
                                                  CYNTHIA M. RUFE, J
        Case 2:16-md-02724-CMR Document 1713 Filed 03/16/21 Page 2 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
PRICING ANTITRUST LITIGATION                         16-MD-2724

THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE
César Castillo, Inc., et al. v. Actavis Holdco       Individual Case No. 2:20-cv-00721
U.S., Inc., et al.

  JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE FOR
   DEFENDANTS TO RESPOND TO DIRECT PURCHASER CLASS PLAINTIFFS’
                        AMENDED COMPLAINT

        WHEREAS, Direct Purchaser Class Plaintiffs Cesar Castillo, Inc.; FWK Holdings, L.L.C.;

KPH Healthcare Services, Inc., a/k/a Kinney Drugs, Inc.; and Rochester Drug Co-operative, Inc.,

on behalf of themselves and all others similarly situated (collectively “Plaintiffs”) filed an

Amended Complaint on October 21, 2020, in Cesar Castillo, Inc., et al. v. Actavis Holdco U.S., Inc.,

et al., Case No. 2:20-cv-00721-CMR, which is centralized for pretrial proceedings as part of In re

Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-02724-CMR, MDL No.

2724;

        WHEREAS, Defendant Epic Pharma LLC (““Stipulating Defendant”) has agreed to waive

service of the Direct Purchaser Class Plaintiffs’ Complaint and the parties have reached an

agreement to extend the time within which the Stipulating Defendant must move against, answer,

or otherwise respond to the Direct Purchaser Class Plaintiffs’ Amended Complaint;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

        1.      The Stipulating Defendant waive service of the Direct Purchaser Class Plaintiffs’

Complaint and Summonses pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation

shall be deemed proof of that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).
       Case 2:16-md-02724-CMR Document 1713 Filed 03/16/21 Page 3 of 3



       2.       The Deadline for the Stipulating Defendant to move against, answer, or otherwise

respond to the Direct Purchaser Plaintiffs Class Action Complaint is ADJOURNED until such

time as the Court orders the filing of response to complaints filed on or after May 10, 2019.

       3.       This stipulation does not constitute a waiver by the Stipulating Defendant of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.

       IT IS SO STIPULATED.


 Dated: March 15, 2021


 /s/ Dianne M. Nast                             /s/ Jing Xia
 Dianne M. Nast                                 Philip Y. Braginsky
 NASTLAW LLC                                    Jing Xia
 1101 Market Street                             Matthew R. Torsiello
 Suite 2801                                     TARTER KRINSKY & DROGIN LLP
 Philadelphia, PA 19107                         1350 Broadway
 Telephone: (215) 923-9300                      New York, NY 10018
 Fax: (215) 932-9302                            Telephone: 212-216-8000
 dnast@nastlaw.com                              Fax: (212) 216-8001
                                                pbraginsky@targerkrinsky.com
 Lead and Liaison Counsel for Direct            jxia@tarterkrinsky.com
 Purchaser Class Plaintiffs                     mtorsiello@tarterkrinsky.com

                                                Counsel for Epic Pharma, LLC




                                                2
